Exhibit 99.(b) EVOLUTIONINVESTMENT TRUST AGREEMENT AND DECLARATION OF TRUST Dated as of September 8, TABLE OF CONTENTS Page ARTICLE I The Trust 1.1 Name 1 1.2 Definitions 1 ARTICLE II Trustees 2.1 Number and Qualifications 2 2.2 Term and Election 3 2.3 Resignation and Removal 3 2.4 Vacancies 3 2.5 Meetings 3 2.6 Trustee Action by Written Consent 4 2.7 Officers 4 ARTICLE III Powers and Duties of Trustees 3.1 General 4 3.2 Investments 4 3.3 Legal Title 5 3.4 Issuance, Repurchase and Redemption of Shares 5 3.5 Borrow Money or Utilize Leverage 5 3.6 Delegation; Committees 5 3.7 Collection and Payment 5 3.8 Expenses 5 3.9 By-Laws 6 3.10 Miscellaneous Powers 6 3.11 Further Powers 6 ARTICLE IV Advisory, Management and Distribution Arrangements and other Contracts 4.1 Advisory and Management Arrangements 6 4.2 Distribution Arrangements 6 4.3 Other Service Providers 7 4.4 Parties to Contract 7 ARTICLE V Limitations of Liability and Indemnification 5.1 No Personal Liability of Shareholders, Trustees, etc. 7 5.2 Mandatory Indemnification 7 5.3 No Bond Required of Trustees 8 5.4 No Duty of Investigation; No Notice in Trust Instruments, etc. 8 5.5 Reliance on Experts, etc. 9 - i - Page ARTICLE VI Shares of Beneficial Interest 6.1 Beneficial Interest 9 6.2 Establishment of Series and Classes 9 6.3 Rights of Shareholders 9 6.4 Trust Only 9 6.5 Issuance of Shares 9 6.6 Register of Shares 10 6.7 Transfer Agent and Registrar 10 6.8 Transfer of Shares 10 6.9 Notices 10 ARTICLE VII Custodians 7.1 Appointment and Duties 10 7.2 Central Certificate System 11 ARTICLE VIII Redemptions and Repurchases 11 8.1 Redemptions and Repurchases of Shares 11 8.2 Manner of Payment 11 8.3 Disclosure of Holding 11 ARTICLE IX Determination of Net Asset Value, Net Income and Distributions 9.1 Net Asset Value 12 9.2 Distributions to Shareholders 12 9.3 Power to Modify Foregoing Procedures 12 ARTICLE X Shareholders 1 10.1 Meetings of Shareholders 12 1 10.2 Voting 13 1 10.3 Quorum and Required Vote 13 1 10.4 Proxies, etc. 13 10.5 Inspection of Records 13 10.6 Shareholder Action by Written Consent 13 ARTICLE XI Duration; Termination of Trust; Amendment; Reorganizations, Etc. 11.1 Duration 14 11.2 Termination 14 11.3 Amendment Procedure 14 11.4 Reorganizations 15 11.5 Subsidiaries 16 11.6 Conversion 16 11.7 Certain Transactions 16 - ii - Page ARTICLE XII Miscellaneous 12.1 Filing 17 12.2 Resident Agent 17 12.3 Applicable Law 17 12.4 Counterparts 18 12.5 Reliance by Third Parties 18 12.6 Provisions in Conflict with Law or Regulation 18 - iii - EVOLUTION INVESTMENT TRUST AGREEMENT AND DECLARATION OF TRUST AGREEMENT AND DECLARATION OF TRUST made as of September 8, 2008 by the Trustees hereunder, and by the holders of shares of beneficial interest issued hereunder as hereinafter provided. WHEREAS, this Trust has been formed to carry on business as set forth more particularly hereinafter; WHEREAS, this Trust is authorized to issue an unlimited number of its shares of beneficial interest all in accordance with the provisions hereinafter set forth; WHEREAS, the Trustees have agreed to manage all property coming into their hands as Trustees of a Delaware statutory trust in accordance with the provisions hereinafter set forth; and WHEREAS, the parties hereto intend that the Trust created by this Declaration (as defined below) and the Certificate of Trust filed with the Secretary of State of the State of Delaware on September 8, 2008 shall constitute a statutory trust under the Delaware Statutory Trust Act and that this Declaration shall constitute the governing instrument of such statutory trust. NOW, THEREFORE, the Trustees hereby declare that they will hold all cash, securities, and other assets which they may from time to time acquire in any manner as Trustees hereunder IN TRUST to manage and dispose of the same upon the following terms and conditions for the benefit of the holders from time to time of shares of beneficial interest in this Trust as hereinafter set forth. ARTICLE I THE TRUST 1.1 Name. This Trust shall be known as the “Evolution Investment Trust” and the Trustees shall conduct the business of the Trust under that name or any other name or names as they may from time to time determine. 1.2 Definitions. As used in this Declaration, the following terms shall have the following meanings: “1940 Act” shall mean the Investment Company Act of 1940 and the rules and regulations promulgatedthereunder and exemptions granted therefrom, as amended from time to time. “Affiliated Person” shall have the meaning given to it in the 1940 Act. “Assignment” shall have the meaning given to it in the 1940 Act. “By-Laws” shall mean the By-Laws of the Trust as amended from time to time by the Trustees. “Code” shall mean the Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder. “Commission” shall mean the Securities and Exchange Commission. “Continuing Trustee” shall mean any member of the Board of Trustees who either (a)has been a member of the Board of Trustees for a period of at least thirty-six months (or since the commencement of the Trust’s operations, if less than thirty-six months) or (b)was nominated to serve as a member of the Board of Trustees by a majority of the then Continuing Trustees. “Declaration” shall mean this Agreement and Declaration of Trust, as amended, supplemented or amended and restated from time to time. “Delaware Statutory Trust Act” shall mean the provisions of the Delaware Statutory Trust Act, 12 Del.C. §3801, etseq., as such Act may be amended from time to time. - 1 - “Delaware
